Case 2:19-cv-02565-CBM-AFM Document 13 Filed 03/01/19 Page 1 of 6 Page ID #:42



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 COMPLIANCY GROUP, LLC,                        Case No. 2:19-cv-00030-SJF-ARL
                     Plaintiff,                ANSWER TO COMPLAINT
       vs.
                                               DEMAND FOR JURY TRIAL
 DATA MOMMA, LLC, DBA
 PCIHIPPA.
             Defendant.



       Defendant Data Momma, LLC dba PCIHIPAA (“PCIHIPAA”) by and
 through its undersigned counsel, hereby submits its Answer to the numbered
 allegations set forth in Plaintiff’s Compliancy Group LLC’s Complaint.
       1.     PCIHIPAA denies the allegations of paragraph 1.
       2.     PCIHIPAA admits that the Court has subject matter jurisdiction over
 the claims presently in this action.
       3.     PCIHIPAA denies the allegations of paragraph 3.
       4.     PCIHIPAA admits that the Seventh Amendment to the Constitution
 allows Plaintiff to demand a jury trial but denies any remaining allegations.
       5.     PCIHIPAA lacks sufficient information and belief as to the truth or
 falsity of the allegations raised in paragraph 5 and therefore denies the same.
       6.     PCIHIPAA admits the allegations of paragraph 6.
       7.     PCIHIPAA denies the allegations of paragraph 7.
       8.     PCIHIPAA lacks sufficient information and belief as to the truth or
 falsity of the allegations raised in paragraph 8 and therefore denies the same.
       9.     PCIHIPAA denies the allegations of paragraph 9.
       10.    PCIHIPAA denies the allegations of paragraph 10.


               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-02565-CBM-AFM Document 13 Filed 03/01/19 Page 2 of 6 Page ID #:43



       11.    PCIHIPAA denies the allegations of paragraph 11.
       12.    PCIHIPAA denies the allegations of paragraph 12.
       13.    PCIHIPAA denies the allegations of paragraph 13.
       14.    PCIHIPAA denies the allegations of paragraph 14.
       15.    PCIHIPAA denies the allegations of paragraph 15.
       16.    PCIHIPAA denies the allegations of paragraph 16.
       17.    PCIHIPAA incorporates by reference its answers to paragraphs 1
 through 16 as though fully set forth herein.
       18.    PCIHIPAA denies the allegations of paragraph 18.
       19.    PCIHIPAA denies the allegations of paragraph 19.
       20.    PCIHIPAA denies the allegations of paragraph 20.
       21.    PCIHIPAA denies the allegations of paragraph 21.
       22.    PCIHIPAA denies the allegations of paragraph 22.
       23.    PCIHIPAA denies the allegations of paragraph 23.
       24.    PCIHIPAA denies the allegations of paragraph 24.
       25.    PCIHIPAA incorporates by reference its answers to paragraphs 1
 through 24 as though fully set forth herein.
       26.    PCIHIPAA admits that General Business Law of New York, NY GBL
 349(a) speaks for itself, and denies the remaining allegations of paragraph 26.
       27.    PCIHIPAA denies the allegations of paragraph 27.
       28.    PCIHIPAA denies the allegations of paragraph 28.
       29.    PCIHIPAA denies the allegations of paragraph 29.
       30.    PCIHIPAA denies the allegations of paragraph 30.
       31.    PCIHIPAA denies the allegations of paragraph 31.
       32.    PCIHIPAA denies the allegations of paragraph 32.
       33.    PCIHIPAA incorporates by reference its answers to paragraphs 1
 through 32 as though fully set forth herein.

                                  2
              ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-02565-CBM-AFM Document 13 Filed 03/01/19 Page 3 of 6 Page ID #:44



       34.    PCIHIPAA denies the allegations of paragraph 34.
       35.    PCIHIPAA admits that General Business Law of New York, NY GBL
 350 speaks for itself, and denies the remaining allegations of paragraph 35.
       36.    PCIHIPAA denies the allegations of paragraph 36.
       37.    PCIHIPAA denies the allegations of paragraph 37.
       38.    PCIHIPAA denies the allegations of paragraph 38.
       39.    PCIHIPAA denies the allegations of paragraph 39.
       40.    PCIHIPAA denies the allegations of paragraph 40.
       41.    PCIHIPAA incorporates by reference its answers to paragraphs 1
 through 40 as though fully set forth herein.
       42.    PCIHIPAA denies the allegations of paragraph 42.
       43.    PCIHIPAA denies the allegations of paragraph 43.
       44.    PCIHIPAA denies the allegations of paragraph 44.
       45.    PCIHIPAA denies the allegations of paragraph 45.
       46.    PCIHIPAA incorporates by reference its answers to paragraphs 1
 through 45 as though fully set forth herein.
       47.    PCIHIPAA denies the allegations of paragraph 47.
       48.    PCIHIPAA denies the allegations of paragraph 48.
       49.    PCIHIPAA denies the allegations of paragraph 49.
       50.    PCIHIPAA lacks sufficient information and belief as to the
 allegations raised in paragraph 50 and therefore denies the same.
       51.    PCIHIPAA denies the allegations of paragraph 51.
       52.    PCIHIPAA denies the allegations of paragraph 49.
              AFFIRMATIVE AND OTHER DEFENSES
      As separate and distinct affirmative defenses to the allegations in the
 Complaint, Defendant alleges as follows:



                                  3
              ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-02565-CBM-AFM Document 13 Filed 03/01/19 Page 4 of 6 Page ID #:45



                         FIRST AFFIRMATIVE DEFENSE
               (Failure to State Sufficient Facts to Constitute a Claim)
        The Complaint and each and every purported claim therein, fails to allege
 sufficient facts to state a claim of relief against Defendant.
                       SECOND AFFIRMATIVE DEFENSE
                                (Statute of Limitations)
        The Complaint is barred, in whole or in part, by the Statute of Limitations.
                        THIRD AFFIRMATIVE DEFENSE
                                       (Estoppel)
        The Complaint is barred, in whole or in part, by the doctrine of estoppel.
                       FOURTH AFFIRMATIVE DEFENSE
                                        (Laches)
        The Complaint is barred, in whole or in part, by the doctrine of laches.
                        FIFTH AFFIRMATIVE DEFENSE
                                   (Unclean Hands)
        Upon information and belief, the Complaint is barred, in whole or in part, by
 the doctrine of unclean hands for at least the following reasons: (1) Plaintiff has
 actively participated in the drafting and/or posting of unfavorable and misleading
 online reviews of PCIHIPAA; (2) Plaintiff has actively participated in and
 encouraged third parties to complain about the conduct of PCIHIPAA through
 letters, postings and otherwise, without justification and without disclosing its
 involvement, for financial gain; (3) Plaintiff has encouraged the inaccurate and
 misleading negative portrayal of and accusations about PCIHIPAA, directly or
 indirectly, and attempted to misleadingly portray such statements as solely
 originating with third parties; (4) Plaintiff has attempted to unfairly benefit from
 PCIHIPAA’s goodwill; and (5) other conduct discovered during the course of
 litigation.

                                    4
                ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-02565-CBM-AFM Document 13 Filed 03/01/19 Page 5 of 6 Page ID #:46




                        SIXTH AFFIRMATIVE DEFENSE
                                      (Waiver)
       The Complaint is barred, in whole or in part, by the waiver doctrine.
                       SEVENTH AFFIRMATIVE DEFENSE
                         (Reservation of Future Defenses)
       Defendant hereby reserves the right to amend or supplement this pleading to
 include further affirmative defenses, as the facts and circumstances become known
 through discovery and/or further investigation.


 WHEREFORE, Defendant prays for judgment as follows:
       1.    That Plaintiff take nothing by its Complaint and that the same be
 dismissed with prejudice;
       2.    That Defendant have judgment entered in its favor;
       3.    That Defendant be awarded costs of suit and attorneys’ fees, as
 allowed by law; and
       4.    For such other and further relief as this Court deems proper.




 DATED: March 1, 2019                  BUCHALTER
                                       A Professional Corporation



                                       By:
                                              WILLMORE F. HOLBROW III
                                               Attorneys for Defendant DATA
                                              MOMMA, LLC doing business as
                                                         PCIHIPAA



                                  5
              ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:19-cv-02565-CBM-AFM Document 13 Filed 03/01/19 Page 6 of 6 Page ID #:47



                         DEMAND FOR JURY TRIAL


       PCIHIPAA hereby demands a trial by jury of all claims triable by jury.




 DATED: March 1, 2019                 BUCHALTER
                                      A Professional Corporation



                                      By:
                                             WILLMORE F. HOLBROW III
                                              Attorneys for Defendant DATA
                                             MOMMA, LLC doing business as
                                                        PCIHIPAA




                                  6
              ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
